Citation Nr: 1102123	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  08-25 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial, increased monthly apportionment of the 
Veteran's VA benefits in excess of $150 on behalf of the children 
of the Veteran in the appellant's custody.


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 until December 
1991.  The appellant is the custodian of three of the Veteran's 
biological children, B.G.M., III, born in November 1985; B.G.M., 
born in March 1994; and A.C.M., born in June 1994.  

The appellant is appealing a June 2007 decision awarding a $150 
monthly apportionment for the Veteran's children.  This matter is 
on appeal from VA determinations made in a June 2007 and October 
2007.  This matter is within the jurisdiction of the VA Regional 
Office (RO) in St. Petersburg, Florida. 

The October 2007 VA letter noted that B.G.M. III was removed from 
the Veteran's award upon graduation in June 2007, that B.G.M. 
would be removed in March 2011 on his 18th birthday, and that 
A.C.M. would be removed in June 2012 on her 18th birthday.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant contends that the Veteran's children, B.G.M. and 
A.M., for who she has custody, should receive an initial 
apportionment of the Veteran's VA benefits greater than the $150 
per month previously granted.

A "general" apportionment may be paid under the circumstances set 
forth in 38 C.F.R. § 3.450.  More specifically, 38 C.F.R. § 
3.450(a)(1)(ii) provides that an apportionment may be paid if the 
Veteran's child is not in the Veteran's custody and the Veteran 
is not reasonably discharging his responsibility for the child's 
support.  It is not necessary for the claimant to establish the 
existence of hardship in order to obtain an apportionment under 
38 C.F.R. § 3.450.

An apportionment is a "contested claim" subject to special 
procedural requirements. For instance, if the apportionment claim 
is simultaneously contested, all interested parties are to be 
specifically notified of any action taken by the agency of 
original jurisdiction, of the right and time limit for initiating 
an appeal, and of the right to present testimony at a hearing and 
to be represented.  38 U.S.C.A. § 7105A(a); 38 C.F.R. § 19.100.  
Upon the filing of a notice of disagreement, all interested 
parties are to be furnished with a copy of the statement of the 
case (SOC) and any supplemental SOC (SSOC).  38 U.S.C.A. § 
7105A(b); 38 C.F.R. § 19.101.  When a substantive appeal is 
filed, its content is to be furnished to the other contesting 
parties to the extent that it contains information that could 
directly affect the payment or potential payment of the benefit 
that is the subject of the contested claim.  38 U.S.C.A. § 
7105A(b); 38 C.F.R. § 19.102.

In this claim, the Veteran was not provided a copy of the June 
2008 SOC or the July 2010 SSOC.  Additionally, the Veteran 
contested the apportionment of his benefits on behalf of his 
children living with his ex-wife and filed a Notice of 
Disagreement (NOD) in May 2008.  He argued that the apportionment 
was a hardship with the addition of his dependent, N.L.M., who 
was "currently living with me."

The RO/AMC should issue a copy of June 2008 SOC and the July 2010 
SSOC to the Veteran and issue a SOC in response to the Veteran's 
May 2008 NOD.  To date, the Veteran has not been issued a SOC and 
under the circumstances the Board has no discretion and must 
remand this matter for issuance of an SOC.  See Manlicon v. West, 
12 Vet. App. 238 (1999); Fenderson v. West, 12 Vet. App. 119, 
131-132 (1999).  The RO/AMC should also notify the Veteran of his 
right to an appeal, hearing and representation.  See 38 C.F.R. § 
19.100.

The appellant and the Veteran were never provided notice of the 
VCAA as required by 38 U.S.C.A. § 5103(a).  They were not 
informed of what was necessary to fulfill an apportionment claim.  
Therefore, this procedural defect must be addressed by the RO/AMC 
prior to appellate review.

A June 2007 RO decision awarded the appellant apportionment of 
$150 monthly for the Veteran's children.  The RO, in the July 
2010 SSOC found that the Veteran's income was less than his 
expenses and that an increase in the monthly apportionment would 
create a hardship on the Veteran.

The financial information provided by the Veteran and the 
appellant are unclear as to the status of the financial state of 
both parties.

The Board notes that the Veteran's financial status reports 
contain numerous irregularities and inconsistencies.  In his June 
2008 report, the Veteran reported owning real estate worth 
$75,000 and having a mortgage of $819 per month; however, in his 
April 2010 report, he reported having no real estate assets, but 
had a mortgage of $1,621.62.  The claim that the Veteran has a 
mortgage, but does not have any real estate is questionable, as 
is the sudden increase of his mortgage payments.  

Furthermore, the Board notes that the Veteran's claimed grocery 
expenses in his June 2008 report of $375 for himself, which was 
actually greater than that of the appellant and their two 
children at $250 in her June 2008 report, and that was 
significantly higher again in his April 2010 report at $500.  
Indeed, the Veteran's clothing expenses for himself were listed 
at $200 in June 2008 report, while his children only estimated at 
$150 per month in the appellant's June 2008 report, and then his 
clothing allowance increased dramatically to $500 per month in 
the Veteran's April 2010 report.  The Veteran also listed 
additional expenses including personal use and entertainment of 
$200 per month in his June 2008 report and of $500 per month in 
his April 2010 report.

Indeed, given the Veteran's statements, the record indicates that 
his expenses may be inflated, especially when taken in 
consideration with the appellant's much lower estimates for a 
larger household.  

The Board further notes that the Veteran's representations as to 
whether his new child, N.L.M., is a dependent living with him is 
questionable.  A July 2005 rating decision found that the Veteran 
is not competent to handle the disbursement of his funds and that 
he was found to be mentally incompetent.  The Veteran is also 
service-connected for PTSD, with a 100 percent disability rating 
for total occupational and social impairment.  Yet, the Veteran 
contends that he is the caregiver of N.L.M., as noted in his May 
2008 Declaration of Status of Dependents.  However, in his August 
2008 VA examination, he reported that he lived alone, which 
indicates that he does not have a dependent living with him.   

Given the numerous irregularities and conflicting information 
regarding the Veteran's financial status, the Board finds that 
additional documentation from the Veteran would be helpful in 
determining his expenses.  The Board also finds that a field 
examination would also be helpful in the present claim.  The 
RO/AMC should request that the Veteran provide supporting 
documentation to his contention.  VQA should also arrange, if 
possible, to have a field examination, such as a social and 
industrial survey, or other appropriate study, conducted to 
ascertain whether a possible increase of apportionment for the 
Veteran's minor children with the appellant is warranted. 

The record is also unclear as to how much the appellant's 
children receive from the Veteran.  In her August 2007 NOD, the 
appellant claimed that she did not receive child support from the 
Veteran.  However, in his June 2008 report, he reported providing 
various amounts of support from January 2006 to January 2008.  
Additionally, the appellant, in her June 2008 report noted that 
she received a Social Security Administration (SSA) apportionment 
from the Veteran's benefits; however, in her July 2008 VA Form 9, 
she indicated that the SSA apportionment amount had decreased due 
to the Veteran's new child.  The Board concludes that a remand is 
required in order to request more specific information on this 
matter, as well as supporting documentation.

In the VA Form 9, the appellant also indicated that she had faxed 
VA copies of her pay stubs.  That evidence, however, is not of 
record.  The RO/AMC should request that the appellant submit 
additional copies of her pay stubs and any additional evidence 
not of record that would support her claim.

Finally, the appellant should be requested to provide an updated 
expense sheet in regards to her children.  Although the RO noted 
in the July 2010 SSOC that she did not respond to a prior request 
for an updated expense sheet, the Board notes that she has 
indicated additional expenses not listed in her June 2008 report.  
For example, in her July 2008 VA Form 9, she reported that she 
paid for the children's health insurance.  

The Board finds that a more current and accurate accounting of 
the Veteran's and the appellant's finances is necessary to make a 
decision on this claim.

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC shall ensure that all 
notification actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A are 
fully satisfied for the appellant and the 
Veteran in this claim on appeal.  They 
should be notified as to what information 
and evidence is necessary to substantiate 
an apportionment claim and the right to an 
appeal, hearing, and representation.

2. The RO/AMC shall issue a copy of June 
2008 SOC and the July 2010 SSOC to the 
Veteran, and inform the Veteran of the 
content of the appellant's January 2006 
Substantive Appeal.

3.  The RO/AMC shall issue a SOC in 
response to the Veteran's May 2008 NOD, 
with a copy provided to the appellant, and 
inform him that a timely substantive 
appeal will be necessary to perfect the 
appeal to the Board concerning this issue. 

4.  The RO/AMC shall contact the appellant 
and request that she re-submit her wage 
statements and provide any additional 
evidence and documentation pertinent to 
determining her expenses for the children 
in regards to her claim.

5.  The RO/AMC shall contact the Veteran 
and request that he submit any additional 
evidence and documentation that would be 
pertinent to determining his expenses in 
regards to the appellant's claim.

6.  The RO/AMC shall contact the appellant 
and request that she provide a more up to 
date expense statement, indicating her 
average monthly expenses, in regards to 
her claim.

7.  The RO/AMC shall contact the appellant 
and the Veteran to determine how much in 
SSA benefits and any other child support 
benefits the appellant receives for the 
Veteran's children, including supporting 
documentation of those matters.

8.  After the requested evidence has been 
obtained and associated with the claims 
file, the RO/AMC shall, if possible, 
arrange a field examination, such as a 
social and industrial survey, or other 
appropriate study, to be conducted to 
ascertain whether a possible increase of 
apportionment for the Veteran's minor 
children with the appellant is warranted, 
based on a more accurate determination of 
the financial situations of all parties. 

9.  When the development requested has 
been completed, the case shall again be 
reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the Veteran shall 
be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

 
